Case 1:20-cv-01815-RLY-DLP Document 1 Filed 07/07/20 Page 1 of 3 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

MIRIAM ALVARADO,                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Case No. 1:20-cv-1815
                                              )
TOKIO MARINE AMERICA                          )
INSURANCE COMPANY,                            )
                                              )
               Defendant.                     )

                                    NOTICE OF REMOVAL

       Defendant, Tokio Marine America Insurance Company (“Tokio Marine”), by its counsel,

submits this Notice to remove this action pursuant to the provisions of 28 U.S.C. §1441 et seq.

In support of its Notice of Removal, Tokio Marine states as follows:

       1.      This cause is now pending under the name and style Miriam Alvarado v. Tokio

Marine America Insurance Company, under Cause No. 03D02-2006-CT-002822 in the Circuit

Court of Bartholomew County, Indiana (“this action”) . This action requests uninsured

motorists insurance coverage for the Plaintiff under an insurance policy issued by Tokio Marine.

       2.      This matter is a civil action for which the District Court of the United States has

original jurisdiction because there exists diversity of citizenship between the Plaintiff and the

Defendant as provided in 28 U.S.C. §1332 and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs. Accordingly, this action is removable to this Court

pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441, see Complaint, ¶¶1 and 2.

       3.      This action involves a controversy between citizens of different states.

       4.      Plaintiff Miriam Alvarado is a citizen of the State of Indiana, specifically in

Bartholomew County, Indiana.
Case 1:20-cv-01815-RLY-DLP Document 1 Filed 07/07/20 Page 2 of 3 PageID #: 2




       5.      Tokio Marine is a company duly organized and existing under the laws of New

York with its principal place of business in New York, New York. It is a citizen of the State of

New York.

       6.      Removal of such action or proceeding to the United States District Court is timely

pursuant to 28 U.S.C. §1446 because this Notice of Removal has been filed within 30 days after

the service of Summons and Complaint. (Tokio Marine was served with the Complaint on June

19, 2020.)

       7.      Pursuant to the provisions of 28 U.S.C. §1446, Tokio Marine attaches herewith

and incorporates herein all filings made in the Circuit Court of Bartholomew County, Indiana

which are attached hereto as Exhibit A.

       8.      For the Court’s convenience, the Complaint in the state court action is separately

attached hereto as Exhibit B

       9.      Tokio Marine is entitled to have this cause removed from the Circuit Court of

Bartholomew County to the United States District Court for the Southern District of Indiana, the

federal district wherein said suit is pending.

       10.     Written notice of the filing of this Notice of Removal has been given to the

adverse party as required by law. A true copy of the Notice will be filed with the Clerk of the

Circuit Court of Bartholomew County, Indiana as provided by law in the form submitted

herewith as Exhibit C.

       WHEREFORE, Defendant Tokio Marine America Insurance Company gives notice that

this action is removed to this Court, and asks that this Court accept jurisdiction of this action and

place on the docket as if this action had originally been instituted in this Court.
Case 1:20-cv-01815-RLY-DLP Document 1 Filed 07/07/20 Page 3 of 3 PageID #: 3




                                              KIGHTLINGER & GRAY, LLP


                                       By:    /s/Ginny L. Peterson________________________
                                              Ginny L. Peterson, #20305-41
                                              Attorneys for Defendant,
                                              Tokio Marine America Insurance Company
                                              KIGHTLINGER & GRAY, LLP
                                              211 N. Pennsylvania Street, Suite 300
                                              Indianapolis, IN 46204
                                              Tel: 317-638-4521
                                              Email: gpeterson@k-glaw.com


                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 7, 2020, the foregoing was filed electronically. Service of
this filing will be made on all registered counsel by operation of the Court’s electronic filing
system.

Randal M. Klezmer
KLEZMER MAUDLIN, P.C.
8250 Center Run Drive
Indianapolis, IN 46250
rklezmer@klezmermaudlin.com
Attorney for Plaintiff



                                              /s/Ginny L. Peterson
                                              Ginny L. Peterson
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 N. Pennsylvania Street
Indianapolis, IN 46204
(317) 638-4521
gpeterson@k-glaw.com




200507\60332164-1
